CLINICAL SERVICES AGREEMENT

        THIS CLINICAL SERVICES AGREEMENT (“Agreement”) is made and entered into
this ____ day of January, 2008 by and between Derma Sciences, Inc., a
corporation organized under the laws of the Commonwealth of Pennsylvania and
headquartered in Princeton, New Jersey (“Derma Sciences”) and U.S. Biotest,
Inc., a corporation organized under the laws of the State of California and
headquartered in San Luis Obispo, California (“Biotest”).

WITNESSETH:

        WHEREAS, Derma Sciences is engaged in the business of the development,
marketing, sale and distribution of wound care products;

        WHEREAS, Derma Sciences has on even date herewith entered into a license
agreement with the University of Southern California (the “USC Agreement”)
relative to certain technology for the diagnosis, prognosis, treatment,
mitigation or prevention of human or animal diseases related to dermal scars,
acute and chronic wounds, skin injuries or lesions, burns and other
dermal-related indications (the “Technology”);

        WHEREAS, the Technology is the subject of Investigational New Drug
Application No. 71,204 (the “IND”) before the United States Food and Drug
Administration (“FDA”);

        WHEREAS, Derma Sciences desires to retain Biotest to perform clinical
services relative to the aforereferenced IND, and;

        WHEREAS, Biotest desires to be so retained;

        NOW, THEREFORE, the parties hereto, in consideration of the premises and
the mutual covenants and undertakings herein contained, agree as follows:

1

--------------------------------------------------------------------------------



Article 1. Engagement

        1.1 Engagement. Derma Sciences hereby engages Biotest, and Biotest
agrees to be so engaged, to perform phase II clinical development services
relative to the IND, including pre-study services, study management, clinical
operations, data management and medical writing as more particularly set forth
in Exhibit A hereto (the “Clinical Services”).

        1.2 Investigator Obligations. The Clinical Services shall be conducted
under the immediate direction of Gere S. diZerega and Kathy Rodgers (the
“Principal Investigators”). The Principal Investigators shall, inter alia,
perform the following: (i) exercise independent medical judgment as to the
compatibility of each subject with the protocol requirements, (ii) obtain from
each subject in the study the most current signed informed consent form in
accordance with 21 C.F.R. Paragraph 50 before the subject begins participating
in the study, (iii) obtain from each subject an authorization in compliance with
the Health Insurance Portability and Accountability Act of 1996, (iv) submit all
data in a timely manner in compliance with the requirements of the NIH Grant (as
defined in Section 3.1 below), and promptly notify Derma Sciences (within five
(5) business days after the occurrence) by telephone, email or facsimile of any
unanticipated or serious adverse reactions in conjunction with the Clinical
Services in compliance with all FDA requirements for such notices. Biotest shall
furnish Derma Sciences with copies of all notices sent by Biotest to the FDA
relating to the Clinical Services, and (v) furnish to Derma Sciences, not less
often than monthly, a written report in such format and containing such
information relative to the Clinical Services as Derma Sciences may reasonably
require.

        1.3 Compliance with Applicable Laws. Biotest shall provide the Clinical
Services in accordance with all applicable federal, state, and local laws and
regulations, as well as all standard operating procedures, good clinical
practices (“GCP”) guidelines, internal review board

2

--------------------------------------------------------------------------------



(“IRB”) protocols including, but not by way of limitation, labeling and record
keeping requirements.

        1.4 Inspection and Debarment. Upon ten (10) business days’ prior written
notice, Biotest agrees to provide Derma Sciences with access to Biotest’s
records relating to the Clinical Services during normal business hours and at
any of Biotest’s facilities where the documents are present, including the
subject medical records, for monitoring, auditing, and inspection purposes.
Further, Biotest shall immediately notify Derma Sciences, and provide copies, of
any inquiries, correspondence or communications from any government or
regulatory authority relating to the Clinical Services, including, but not
limited to, requests for inspection. With respect to this latter, Biotest shall
permit Derma Sciences to attend any such inspections. Biotest represents and
warrants that, to its actual knowledge, neither it nor any of its employees,
agents or other persons performing the Clinical Services is under investigation
by any regulatory authority for debarment or any similar regulatory action in
any country and Biotest shall immediately notify Derma Sciences if any such
investigation, disqualification, debarment or ban occurs.

        1.5 Status as Independent Contractor. The parties intend that Biotest,
in performing the Clinical Services hereunder, shall act solely as an
independent contractor and not as an employee, partner or joint-venturer of
Derma Sciences. Neither party shall have authority to act on the other party’s
behalf for any purpose without such party’s prior written consent. If required
by federal or state law or regulations, Derma Sciences shall furnish Biotest
with Forms 1099 for all compensation paid to Biotest pursuant to this Agreement.

Article 2. Compensation and Costs

        2.1 Compensation and Costs. In accordance with the payment terms
provided in this Section 2.1 and during the calendar years set forth below or at
such other times during the

3

--------------------------------------------------------------------------------



performance of the Clinical Services as may be necessary or appropriate, Derma
Sciences shall, upon being invoiced therefor by Biotest, pay to or on behalf of
Biotest the following amounts for the following purposes:

                    Task   2008   2009   Category
Total         Compensation   $275,000   $275,000   $   550,000       Sterile
manufacturing support   320,000   -   320,000       Toxicology support   100,000
  -   100,000       Statistician support   -   50,000   50,000       Total  
$695,000   $325,000   $1,020,000  

        Compensation in the table above shall be paid by Derma Sciences to
Biotest in equal monthly installments of $22,916.67 over the subject calendar
years. All such compensation payments shall be paid to Biotest by means of
electronic funds transfer on or before the last business day of each month using
Biotest’s wire instructions provided in attached Schedule 1. Provided, however,
prior to incurring sterile manufacturing support costs, toxicology support costs
or statistician support costs, Biotest shall submit the subject purchase orders
or cost estimates, as applicable, to Derma Sciences for its review and approval
which approval shall not be unreasonably withheld, delayed or conditioned.
Provided, further, and subject to the foregoing, Derma Sciences shall pay
sterile manufacturing support costs, toxicology support costs and statistician
support costs in the table above in full without offset or deduction within
thirty (30) calendar days of being invoiced therefor by Biotest.

        2.2 Cost Variances. The parties understand that sterile manufacturing
support, toxicology support and statistician support costs may vary from the
amounts set forth in the table above. Subject to its rights of review and
approval set forth in Section 2.1 above, Derma Sciences shall be solely
responsible for paying such of these costs as are incurred. Provided,

4

--------------------------------------------------------------------------------



however, compensation costs shall not under any circumstances exceed the amounts
set forth in the table above.

        2.3 Interest. Except as otherwise expressly herein provided, any amount
not paid to Biotest when due shall bear interest if not paid on the last
calendar day of each month after it becomes due at a rate equal to the discount
rate established by the Federal Reserve Bank of San Francisco plus five percent
(5%) or fifteen percent (15%) per annum, whichever is less, from the day that it
becomes due until the date that it is paid by Derma Sciences to Biotest;
provided, however, that in no case shall the amount of interest exceed the
maximum rate provided by law. Payment of such interest shall not excuse or cure
any default by Derma Sciences under this Agreement.

Article 3. Application of NIH Grant

        3.1 NIH Grant. Biotest warrants and represents that it is the recipient
of grant number 2R44DK076425-04AI entitled Angiotensin Analogs to Treat Wound
Healing from the National Institutes of Health (the “NIH Grant”). The parties
understand that the NIH Grant is subject to various conditions and contingencies
and that payment thereof is not assured. Provided, however, Biotest shall
utilize its best efforts to comply with the terms of the NIH Grant. Provided,
further, Biotest shall promptly notify Derma Sciences of any change in the
status of the NIH Grant or any contemplated reductions in payments thereunder.
Anything hereinbefore or hereinafter to the contrary notwithstanding, in the
event payments under the NIH Grant are presently or prospectively reduced by
greater than ten percent (10%) from the payments reflected in Tables I and II
hereinbelow, Derma Sciences may terminate this Agreement forthwith.

5

--------------------------------------------------------------------------------



        In accordance with the terms of the NIH Grant, Biotest undertakes to
apply the NIH Grant, as and when received, in support of the Clinical Services
during the periods, and for the tasks, hereinbelow set forth:

NIH Grant - Table I                     Task   May, 2007 –
April, 2008   May, 2008 –
April, 2009   May, 2009 –
April, 2010   Category
Total     Sterile manufacturing                  and HPLC equipment   $280,000  
$  20,000   -   $   300,000     Travel costs   8,333   8,333   $    8,333  
24,999     Patient care   185,000   235,000   260,000   680,000     Toxicology
studies   54,100   200,000   215,100   469,200     Pharmacokinetics and    
     plasma measurement   40,000   42,900   17,900   100,800              Total
  $567,433   $506,233   $501,333   $1,574,999  

        Actual costs may vary from the costs enumerated in Table I above. Derma
Sciences shall be solely responsible for paying such of these costs as are
incurred and exceed the amounts available under the NIH Grant for satisfaction
of the subject costs.

NIH Grant - Table II                     Task   May, 2007 –
April, 2008   May, 2008 –
April, 2009   May, 2009 –
April, 2010   Category
Total     Salaries and wages   $153,553   $158,160   $162,904   $   474,617    
Fringe benefits   49,137   50,611   52,130   151,878     Consultant services  
15,000   15,000   15,000   45,000     Overhead   138,966   129,210   129,452  
397,628     Total   $356,656   $352,981   $359,486   $1,069,123  

        Derma Sciences shall have no responsibility whatsoever to satisfy the
costs enumerated in Table II above regardless of the extent of such costs and
regardless of whether such costs exceed the amounts available under the NIH
Grant.

6

--------------------------------------------------------------------------------



        3.2 Patient Care Costs. The parties undertake to mutually determine the
number of patients involved in the subject clinical studies and, hence, patient
care costs. If, and to the extent, such costs exceed $680,000 as of April 2010,
such excess costs shall be assumed by Derma Sciences.

        3.3 Ownership of Intellectual Property. Derma Sciences agrees that any
intellectual property owned by Biotest which is used, improved, modified or
developed by Biotest in furtherance of the Agreement shall be and remain the
sole and exclusive property of Biotest.

Article 4. Term and Termination

        4.1 Term. This Agreement shall be effective on the date of execution
hereof (i.e. last party to execute same) and shall expire, unless sooner
terminated or extended, upon completion of the Clinical Services (the “Term”).
Provided, however, this Agreement shall terminate forthwith, without action by
either party hereto, upon termination of the USC Agreement.

        4.2 Right to Terminate. Either party shall have the absolute right to
terminate this Agreement if the other party materially fails to perform or
materially breaches any of the material terms or provisions of this Agreement.

        4.3 Opportunity to Cure. In the event either party fails to perform or
breaches any of the terms of this Agreement, the non-breaching party shall
provide the breaching party with notice of its intention to terminate this
Agreement. The breaching party shall have ninety (90) days from the date of
receipt of such notice to remedy its breach and/or failure to perform in
accordance with the terms and provisions of this Agreement, except for a
monetary breach, which shall be cured within five (5) business days from the
date of receipt of notice thereof.

7

--------------------------------------------------------------------------------



        4.4 Actions Upon Termination. On the expiration or termination of this
Agreement for any reason, each party shall promptly return all proprietary
information, documents, manuals and other materials belonging to the other
party.

Article 5. Confidentiality

        5.1 Confidential Information. Each party recognizes and acknowledges
that both will have access to confidential information and trade secrets of the
other and other entities doing business with each relating to research,
development, manufacturing, marketing, financial and other business-related
activities (“Confidential Information”). Such Confidential Information
constitutes valuable, special and unique property of each party and/or other
entities doing business with either party. Other than as necessary to perform
its obligations under this Agreement, neither party shall, during and for five
(5) years following the expiration or termination of this Agreement, make any
use of such Confidential Information, or disclose any of such Confidential
Information to any person, firm, corporation, association or other entity, for
any reason or purpose whatsoever except as required by law or as specifically
allowed in writing by an authorized representative of the other.

        5.2 Remedies Upon Breach. In the event of a breach or threatened breach
by either party of the provisions of this Article 5, each party shall be
entitled to an injunction restraining the other party from disclosing and/or
using, in whole or in part, such Confidential Information. Nothing herein shall
be construed as prohibiting either party from pursuing other remedies available
to it for such breach or threatened breach of this Article 5, including the
recovery of damages for the other party. The above does not apply to information
or material that was: (1) disclosed to the receiving party by a third party
under no obligation of confidentiality; (2) known

8

--------------------------------------------------------------------------------



to the public or generally available to the public prior to the date it was
received by either party; or (3) required by law to be disclosed.

        Notwithstanding the foregoing, in the event that a party or anyone to
whom such party transmits Confidential Information pursuant to this Agreement
becomes legally compelled to disclose any of the Confidential Information (the
“Compelled Party”), the Compelled Party shall provide the party that disclosed
the Confidential Information (the “Disclosing Party”) with prompt written notice
thereof so that the Disclosing Party may seek a protective order or other
appropriate remedy or waive compliance with the provisions of this Agreement. In
the event that such protective order or other remedy is not obtained by the
Disclosing Party or the Disclosing Party waives compliance with the provisions
of this Section 5.2, the Compelled Party shall furnish or cause to be furnished
only that portion of the Confidential Information which the Compelled Party is
legally required to furnish and shall exercise its best efforts to obtain
reliable assurances that confidential treatment is accorded the Confidential
Information so furnished.

Article 6. Force Majeure

        6.1 Nature of Force Majeure. Neither Biotest nor Derma Sciences shall be
liable to the other if either is prevented from performing any of its
obligations hereunder by reason of any factor beyond its reasonable control,
including, without limitation, fire, explosion, accident, riot, flood, drought,
storm, earthquake, lightning, frost, civil commotion, sabotage, vandalism,
smoke, hail, embargo, act of God or the public enemy, other casualty, strike or
lockout, or interference, prohibition or restriction imposed by any government
or any officer or agent thereof (“Force Majeure”).

        6.2 Consequences of Force Majeure. Excepting delay of performance as
reasonably necessary due to Force Majeure, Biotest’s and Derma Sciences’
obligations shall not be

9

--------------------------------------------------------------------------------



suspended or canceled during the period of such Force Majeure. A party shall
give to the other party notice of any such Force Majeure, the date of
commencement thereof and its probable duration and shall give a further notice
in like manner upon the termination thereof. Each party hereto shall endeavor
with due diligence to resume compliance with its obligations hereunder at the
earliest date and shall do all that it reasonably can to overcome or mitigate
the effect of any such Force Majeure upon a party’s obligations under this
Agreement. Should the Force Majeure continue for more than six (6) months, then
either party shall have the right to terminate this Agreement upon five (5)
business days’ prior written notice to the other party.

Article 7. Arbitration

        7.1 Duty to Submit to Arbitration. Except as provided in Section 5.2,
any dispute, controversy or claim arising out of or in relation to or in
connection with this Agreement, the operations carried out under this Agreement
or the relationship of the parties created under this Agreement, shall be
exclusively and finally settled by confidential arbitration, and any party may
submit such a dispute, controversy or claim to arbitration.

        7.2 Arbitration Procedure. Any party may commence arbitration by sending
a written demand for arbitration to the other party. Such demand shall set forth
the nature of the matter to be resolved by arbitration. The arbitration
proceeding shall be held in New York, New York if initiated by Biotest or Los
Angeles, California if initiated by Derma Sciences, in the English language and
shall be governed by the procedural rules of the American Arbitration
Association (the “AAA”) and by the substantive local domestic laws of the State
of California and the substantive local domestic laws of the United States
applicable therein.

        A single arbitrator shall be appointed by unanimous consent of the
parties. If the parties cannot reach agreement on an arbitrator within 45 days
of the submission of a notice of

10

--------------------------------------------------------------------------------



arbitration, the AAA shall appoint an independent arbitrator who does not have
any financial interest in the dispute, controversy or claim. If the AAA is
unable to appoint, or fails to appoint, an arbitrator within 90 days of being
requested to do so, then the arbitration shall be heard by three arbitrators,
one selected by each party within the 30 days of being required to do so, and
the third promptly selected by the two arbitrators selected by the parties.

        7.3 Arbitration Award. The arbitrators shall announce the award and the
reasons therefore in writing within thirty (30) days after the conclusion of the
presentation of evidence and oral or written argument, or within such longer
period as the parties may agree upon in writing. The decision of the arbitrators
shall be final and binding upon the parties. Judgment upon the award rendered
may be entered in any court having jurisdiction over the person or the assets of
the party owing the judgment, or application may be made to such court for a
judicial acceptance of the award and order of enforcement, as the case may be.
The arbitrator (if permitted under applicable law) or such court may issue a
writ of execution to enforce the arbitrator’s decision.

        7.4 Expenses of Arbitration. The parties shall share equally all initial
costs of arbitration. The prevailing party shall be entitled to reimbursement of
attorneys’ fees, costs, and expenses incurred in connection with the
arbitration.

Article 8. Insurance and Indemnification

        8.1 Insurance. During such time and in each country where human clinical
trials are conducted or supervised by Biotest pursuant to this Agreement,
Biotest shall procure and maintain in effect, and Derma Sciences shall pay one
half of the cost of, a comprehensive general liability policy of insurance in
single limit coverage of not less than Five Million Dollars ($5,000,000) per
incident and Five Million Dollars ($5,000,000) annual aggregate for death,

11

--------------------------------------------------------------------------------



bodily injury, illness or property damage. Such comprehensive general liability
insurance shall provide: (i) product liability coverage, and (ii) broad form
contractual liability coverage relative to Biotest’s indemnification obligations
hereunder. Each such policy of insurance shall name Derma Sciences as an
additional insured and shall provide for not less than thirty (30) days prior
written notice before any cancellation or material change in coverage shall be
effective. A Certificate evidencing the comprehensive general liability policy
herein defined shall be delivered to Derma Sciences prior to the initiation of
human clinical trials pursuant to this Agreement. Biotest shall maintain the
foregoing comprehensive general liability insurance until five (5) years
following termination of this Agreement.

        8.2 Indemnification by Biotest. Biotest shall defend, indemnify and hold
harmless Derma Sciences and its directors, officers, employees and agents and
their respective successors, heirs and assigns (the “Indemnified Derma Sciences
Parties”), against all liabilities, demands, losses, costs, and expenses
(including, without limitation, reasonable attorneys fees) incurred by or
imposed upon the Indemnified Derma Sciences Parties or any one of them in
connection with any claims, suits, actions, demands or judgments arising out of
any theory of liability (including, but not limited to, actions in the form of
tort, warranty, or strict liability) for death, personal injury, illness or
property damage arising from Biotest’s services under this Agreement. Biotest
agrees, at its own expense, to provide attorneys to defend against any actions
brought or filed against any party indemnified hereunder with respect to the
subject of indemnity contained herein, whether or not such actions are
rightfully brought. To the extent that any proposed settlement directly affects
Derma Sciences, Biotest shall obtain the approval of Derma Sciences before
finally agreeing to such settlement proposal, which consent shall not be
unreasonably withheld, delayed or conditioned.

12

--------------------------------------------------------------------------------



        8.3 Indemnity by Derma Sciences. Derma Sciences shall defend, indemnify
and hold harmless Biotest and its directors, officers, medical and professional
staff, employees and agents and their respective successors, heirs and assigns
(the “Indemnified Biotest Parties”), against all liabilities, demands, losses,
costs, and expenses (including without limitation reasonable attorneys fees)
incurred by or imposed upon the Indemnified Biotest Parties or any one of them
in connection with any claims, suits, actions, demands or judgments arising out
of any theory of liability (including but not limited to, actions in the form of
tort, warranty, or strict liability) for death, personal injury, illness, or
property damage attributable to the Technology or Derma Sciences’ performance or
non-performance during the Term. Derma Sciences agrees, at its own expense, to
provide attorneys to defend against any actions brought or filed against any
party indemnified hereunder with respect to the subject of indemnity contained
herein, whether or not such actions are rightfully brought. To the extent that
any proposed settlement directly affects Biotest, Derma Sciences shall obtain
the approval of Biotest before finally agreeing to such settlement proposal,
which consent shall not be unreasonably withheld, delayed or conditioned.

Article 9. Miscellaneous

        9.1 Audit Rights. Biotest will provide to Derma Sciences, or accord
Derma Sciences access to, such documents and records as Derma Sciences may
reasonably require in order to ascertain and/or verify the costs for which it is
responsible hereunder together with funds received under the NIH Grant and the
application thereof. Notwithstanding anything to the contrary contained herein,
Derma Sciences’ audit rights shall apply only to the items enumerated in the
tables set forth in Section 3.1 above.

13

--------------------------------------------------------------------------------



        9.2 Amendment. No modification, alteration, addition or change in the
terms hereof shall be binding on either party hereto unless reduced to writing
and executed by the duly authorized representative of each party.

        9.3 Entire Agreement. This Agreement shall supersede any and all prior
agreements, understandings, arrangements, promises, representations, warranties,
and/or contracts of any form or nature whatsoever, whether oral or in writing
and whether explicit or implicit, which may have been entered into between the
parties, their officers, directors or employees as to the subject matter hereof.
Neither of the parties hereto has relied upon any oral representation or oral
information given to it by any representative of the other party.

        9.4 Assignment. Neither this Agreement nor any of the rights or
obligations hereunder shall be assigned by either party without the prior
written consent of the other party. Notwithstanding the foregoing, Biotest may
subcontract any Clinical Services to any reputable third party, subject to Derma
Sciences’ prior written consent, which consent shall not be unreasonably
withheld, delayed or conditioned.

        9.5 Binding Effect. This Agreement shall be binding upon the
successors-in-interest and/or assigns of the parties regardless of whether such
successors-in-interest or assigns obtained their interest(s) due to sale,
merger, reorganization, operation of law or otherwise.

        9.6 Governing Law. Any controversy arising under this Agreement or in
relation to this Agreement shall be governed and construed in accordance with
the local domestic laws of the State of California. Exclusively with respect to
the remedy of injunction provided in Section 5.2 hereof, the parties submit to
the exclusive jurisdiction of the courts of law in the State of California,
United States.

14

--------------------------------------------------------------------------------



        9.7 Notice. All notices, payments, demands, or consents required or
permitted under this Agreement shall be in writing and shall be deemed duly
given if: (i) delivered personally, when received, (ii) if transmitted by
facsimile, upon the generation by the transmitting facsimile machine of a
confirmation that the entire document has been successfully transmitted, (iii)
if sent by recognized courier service, on the business day following the date of
deposit with such courier service, or (iv) if sent by certified or registered
mail, postage prepaid, return receipt requested, on the third business day
following the date of deposit in the United States mail. All such notices shall
be addressed to a party at its address as set forth below, or to such other
address or facsimile number as a party shall notify the other of in accordance
with this Section:

  To U.S. Biotest:
Gere S. diZerega, MD
President and Chief Executive Officer
U.S. Biotest, Inc.
231 Bonetti Drive
Suite 240
San Luis Obispo, CA 93401
Fax: 805-595-1350

To Derma Sciences:

Edward J. Quilty
President and Chief Executive Officer
Derma Sciences, Inc.
214 Carnegie Center
Suite 300
Princeton, NJ 08540
Fax: 609-514-8554

        9.8 Waiver. Either party’s failure to enforce, at any time, any of the
provisions of this Agreement or any right with respect thereto shall not be
considered a waiver of such provisions or rights or in any way affect the
validity of same. Either party’s exercise of any of its rights

15

--------------------------------------------------------------------------------



shall not preclude or prejudice said party thereafter from exercising the same
or any other right it may have irrespective of any previous action by said
party.

        9.9 Publicity. Neither party shall publicly disclose the fact of this
Agreement without consent of the other party saving and excepting as may be
necessary by Derma Sciences to comply with its responsibilities under the
Securities Act of 1934 and regulations promulgated thereunder.

        9.10 Invalid Provisions. If any one or more of the provisions contained
in this Agreement are held to be invalid or unenforceable in any respect, such
invalidity or unenforceability shall not affect any other provision hereof, and
the intent manifested thereby shall be recognized.

        9.11 Survival. The confidentiality provisions contained in Article 5
shall survive the termination of this Agreement for five (5) years. The
indemnification obligations contained in Article 8 shall survive the termination
of this Agreement without limit.

        9.12 Attorneys’ Fees. If any legal proceeding, arbitration or other
action is brought or threatened for the enforcement or interpretation of this
Agreement, or because of an alleged dispute, breach, default or
misrepresentation in connection with any of the provisions of this Agreement,
and the prevailing party in any such action(s) should incur any legal fees,
including, but not limited to, attorneys’ fees, paralegal fees, expert witness
fees and other similar costs, the successful or prevailing party to any such
dispute or action shall be entitled to recover its reasonable attorneys’ fees
and additional legal costs incurred, together with any other relief to which it
may otherwise be entitled, as determined by an arbitrator, judge at trial, or
upon appeal or petition.

16

--------------------------------------------------------------------------------



        9.13 Counterparts. This Agreement may be executed in one or more
counterparts and delivered by facsimile or other means of electronic
transmission, each of which shall be deemed an original, and all of which shall
constitute one and the same Agreement.

        9.14 Publication. Any publication of the results of the Clinical
Services or any part thereof shall be governed by the terms and conditions of
the USC Agreement.

        9.15 Nonsolicitation. For the period commencing on the date of execution
of the last party to sign this Agreement and continuing for one (1) year after
its termination or expiration, each party agrees that it shall not knowingly
solicit (as defined herein) any of the other party’s or any of the other party’s
affiliates’ then-current personnel, whether employees or independent contractors
under agreement with that other party. As used in this Section 9.15, the term
“solicit” shall mean the initiation of contact with any of the other party’s or
any of the other party’s affiliates’ then-current personnel for the purpose of
offering employment to such personnel, but shall not include the circumstance
where such personnel initiate a contact with the party for the purpose of
obtaining employment with that party, whether in response to a general
advertisement of employment placed by that party or otherwise, or where such
contact is initiated by a third party who was not instructed to contact such
personnel by that party.

17

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the parties have hereunder set their hands and seals
as of the date first hereinabove written.

  DERMA SCIENCES, INC.
 
      By: /s/       Edward J. Quilty
President and Chief Executive Officer         U.S. BIOTEST, INC.
 
      By: /s/       Gere S. diZerega, MD
President and Chief Executive Officer  



18

--------------------------------------------------------------------------------



Schedule 1

Wire Transfer Instructions

Bank of America
U.S. Biotest, Inc.
Account #: 03273-06651
Routing #: 026009593
Swift Code #: BOFAUS3N



S-1

--------------------------------------------------------------------------------

Exhibit A

Clinical Development Services

Services Overview

Protocol              Therapeutic Area: Diabetic ulcer          Indication:
Acceleration of healing          Study Phase: Phase II   General Scope of Work  
         Pre-Study Services: Case Report Form (CRF) development, regulatory
     authority submissions          Study Management: Project management,
         Clinical Operations: Site recruitment, management, monitoring
         Data Management: Assistance in creation of statistical plan and
analysis          Medical Writing: Preparation and submission of clinical study
report to FDA   Study Details            Number of Sites: Up to 7 active centers
         Countries: United States          Enrolled Subjects: 75          Number
of Screen Failures: 40          Pretreatment Screen: 4 weeks          Treatment:
4 weeks          Primary endpoint: 8 weeks after treatment          Durability
follow up: 12 weeks   Milestones            Biotest Start Date: January 1, 2008
         First Patient In: August 1, 2008          Last Patient Out: December
31, 2009          Database Lock: April 5, 2010          Draft Study Report: July
15, 2010


A-1

--------------------------------------------------------------------------------

Tasks

1.   Site Related Essential Documents:


  Collection and maintenance of site-related essential documents for all sites
including study protocol, pharmacy manual and investigator’s drug brochure


2.   Regulatory Authority Submissions:


  Preparation and submission of clinical trial application (CTA) or notification
to the regulatory authorities in the United States


3.   Ethics Committee/Institutional Review Board approvals:


  Obtain all ethics committee and institutional review board (IRB) approvals


4.   Informed Consent Form (ICF):


  Development of ICF


5.   Development:


  Development of CRF


6.   Site Recruitment and Qualification:


  Recruitment of up to 7 sites, and performance of up to 7 onsite pre-study
visits


7.   Drug Supply Management:


  Subcontract drug supply management


8.   Trial Master File (TMF):


  Provide TMF – document management services for sites/projects where Biotest
provides clinical monitoring and site maintenance (essential document
collection, review and submission to IRB/IEC)


9.   Clinical Operations:


  Site Initiation Visits (SIVs)


  Performance of an onsite visit for each clinical trial site


  Interim Monitoring Visits (IMVs)


  Performance of 14 IMVs per site with a frequency of 6-8 weeks


A-2

--------------------------------------------------------------------------------

  Close Out Visits (COVs)


  Performance of a one-day COV for each site


  In-house Site Management


  Maintenance of contact with each site beginning with essential document
collection and continuing until the database is locked


10.   Investigator Contracts (Clinical Trial Agreements):


  Negotiation and maintenance of investigator/site contracts and investigator
budgets


11.   Patient Care Costs:


  Administration of investigator payments to site for patient care


12.   Serious Adverse Events (SAEs) Processing and Safety:


  Process all SAEs including medical monitoring and FDA reporting


13.   Medical Monitoring:


  Provide medical monitoring services


14.   Data Management:


  Protocol Statistical Methods


  Preparation of statistical methods section of protocol for FDA submission and
approval


  Database Development


  Assistance to Derma Sciences in subcontracting database development


  CRF Review and Query Processing


  Performance of CRF queries, review, and resolution


15.   Statistical Analysis and Programming:


  Assistance to Derma Sciences in subcontracting statistical analysis and
programming (costs not included in Article 2 – Compensation or Article 3 – NIH
Grant)


16.   Clinical Study Report (CSR):


  Preparation of the CSR in ICH format, submission to FDA and processing CSR
revisions per FDA requests


A-3

--------------------------------------------------------------------------------

Development Plan

For further clarification, and not by way of limitation, the parties incorporate
by reference herein: (i) that certain Plan for Developing NorLeu3-A (1-7) for
Treatment of Diabetic Ulcers dated September 28, 2007 and forwarded to Derma
Sciences by Biotest via email on September 28, 2007, and (ii) that certain
Comparison of Activities dated October 20, 2007 and forwarded to Derma Sciences
by Biotest via email on October 20, 2007.


A-4